Citation Nr: 1602803	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  12-32 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a heart disability, to include coronary artery disease, atrial fibrillation, and hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to December 1946.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In July 2010, the Veteran underwent VA examination in connection with his claim.  Upon review, the Board finds the VA examination inadequate for purposes of determining entitlement to service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, although the VA examiner provided current diagnoses of a heart disability, to include coronary artery disease, chronic atrial fibrillation, and hypertension, the VA examiner did not provide a clear opinion with respect to whether any current heart disability was related to active duty.  Therefore, the Board finds remand is warranted in order to obtain an opinion to determine the etiology of any current heart disability.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2015). 

Additionally, the record indicates the RO requested records from the Social Security Administration (SSA) in June 2014.  However, the record does not reflect receipt of such records.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claim for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the RO should request the Veteran's SSA records.   See Golz, 590 F.3d at 1321.  

Finally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from July 2010 to the present.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Social Security Administration and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records or other evidence upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file.  Efforts to obtain these and any other Federal records must continue until the RO determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2015) must be provided to the Veteran, and he must then be afforded an opportunity to respond.

2. Obtain and associate with the record all VA treatment records for the Veteran dated from July 2010 to the present.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. Then, forward the Veteran's claims file, to include a copy of this Remand, to the July 2010 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of any current heart disability.  If the examiner finds additional examination necessary, schedule the Veteran for a VA examination.  

After review of all the evidence, including the service treatment records, VA examination report and treatment records, private treatment records, and lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any heart disability diagnosed during the pendency of the appeal, to include coronary artery disease, atrial fibrillation, and hypertension, began in service, was caused by service, or is otherwise related to service.  In addition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that hypertension manifested to a compensable degree of at least 10 percent within one year after active duty.
 
In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. Then, re-adjudicate the claim of entitlement to service connection for a heart disability.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




